Name: Commission Regulation (EEC) No 1977/80 of 25 July 1980 amending for the fifth time Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed
 Type: Regulation
 Subject Matter: processed agricultural produce;  competition;  farming systems;  prices;  plant product;  agri-foodstuffs
 Date Published: nan

 No L 192/24 Official Journal of the European Communities 26. 7. 80 COMMISSION REGULATION (EEC) No 1977/80 of 25 July 1980 amending for the fifth time Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), and in particular Article 2 (4) thereof, Whereas Article 6 of Commission Regulation (EEC) No 1799/76 (2 ), as last amended by Regulation (EEC) No 2083/79 (3 ), established the processing costs for linseed, to be used where Article 1 (3) of Council Regulation (EEC) No 1774/76 of 20 July 1976 on special measures for linseed (4 ) is applied ; whereas, since those costs have risen, the amount thereof should be altered accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 6 of Regulation (EEC) No 1799/76, the expression '2-7 units of account* is replaced by '3-8 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1980. For the Commission Finn GUNDELACH Vice-President (') OJ No L 67, 15 . 3 . 1976, p. 29 . (2 ) OJ No L 201 , 27. 7 . 1976, p. 14. ( 3 ) OJ No L 244, 27. 9 . 1979, p. 18 . C) OJ No L 199, 24. 7 . 1976, p. I.